DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 10/12/2022 is acknowledged. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claims Status
Claims 1-10 are elected.
Claims 11-20 have been cancelled.
Claims 1-10 are pending and rejected.






Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,275,815. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently under examination would be anticipated by the limitations “selecting the physical product definer to deliver information to distinguish between products in the class wherein the physical product definer is enabled to accomplish at least one of (a) transferring information unsuitable for virtual presentation to the customer and (b) acquiring information unsuitable for virtual acquisition from at least one of the customer and objects present at the location, transporting the physical product definer to the location with an autonomous vehicle” in claim 1 of the patented application.



Allowable Subject Matter
Claims 1-10 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claim 1:
selecting the physical product definer to acquire information to distinguish between products in the class wherein the physical product definer is enabled to acquiring information unsuitable for remote acquisition from at least one of objects and data sources present at the location, 
transporting the physical product definer to the location with an autonomous first vehicle, and 
selecting a product from the class of products at least partially on the basis of information acquired as a result of use of the physical product definer at the location; wherein;

The most germane prior art made of record includes Wine et al. (U.S. Patent No. 9,378,607) (“Wine”) and Deneef (U.S. Pre-Grant Publication No. 2008/0005012).  

While Wine and Deneef disclose many of the limitations as claimed in claim 1, Wine and Deneef do not disclose selecting the physical product definer to acquire information to distinguish between products in the class wherein the physical product definer is enabled to acquiring information unsuitable for remote acquisition from at least one of objects and data sources present at the location, and selecting a product from the class of products at least partially on the basis of information acquired as a result of use of the physical product definer at the location.
Wine teaches a method and system for the live presentation of products and services to potential consumers including defining a class of products on the basis of a potential demand of a customer, selecting a location where a physical product definer can be presented to the customer, transporting the physical product definer to the location with an autonomous first vehicle, and making a presentation of the physical product definer to the customer (see Wine; Fig. 1; col 2, ln 30-38; col 3, ln 1-2, ln 44-50; col 4, ln 32, ln 43-44; col 7, ln 7-24; col 9, ln 8-9).  However, Wine fails to incorporate selecting the physical product definer to acquire information to distinguish between products in the class wherein the physical product definer is enabled to acquiring information unsuitable for remote acquisition from at least one of objects and data sources present at the location, and selecting a product from the class of products at least partially on the basis of information acquired as a result of use of the physical product definer at the location.
Deneef, in a similar field of endeavor, teaches a system for selecting and purchasing products or services from a predetermined manufacturer.  However, Deneef does not include selecting the physical product definer to acquire information to distinguish between products in the class wherein the physical product definer is enabled to acquiring information unsuitable for remote acquisition from at least one of objects and data sources present at the location, and selecting a product from the class of products at least partially on the basis of information acquired as a result of use of the physical product definer at the location.
Additionally, the combination of Wine and Deneef fail to teach selecting the physical product definer to acquire information to distinguish between products in the class wherein the physical product definer is enabled to acquiring information unsuitable for remote acquisition from at least one of objects and data sources present at the location, and selecting a product from the class of products at least partially on the basis of information acquired as a result of use of the physical product definer at the location, as required by the claims.

Further still, PTO Form 892-U, the white paper “Technological Disruption and Innovation in Last-Mile Delivery,” discloses last-mile delivery using drones, robots and driverless vehicles.  Although the article discusses the utilization of driverless vehicles for delivery in detail, the delivery of a product definer (sample) from which a customer may select a product for purchase from a class of products is not discussed.  Therefore, PTO-Form 892-U does not render the claimed invention novel or non-obvious.

	Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684